Citation Nr: 1818592	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for low back strain with herniated disc and nerve root impingement from September 8, 2010 to June 19, 2014.

2. Entitlement to a disability rating in excess of 40 percent for low back strain with herniated disc and nerve root impingement with left lower extremity radiculopathy from June 20, 2014.

3. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity sciatica associated with low back strain with herniated disc and nerve root impingement prior to June 20, 2014. 

4. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2017, the Veteran testified before the undersigned in a videoconference Board hearing. The transcript is of record.  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds the issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.

The issue of entitlement to service connection for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. From September 8, 2010 to June 19, 2014, the service-connected low back strain with herniated disc and nerve root impingement was not productive of forward flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2. From June 20, 2014 to April 12, 2017, the service-connected low back strain with herniated disc and nerve root impingement with left lower extremity radiculopathy caused incapacitating episodes of no more than 5 weeks. 

3. From April 12, 2017, the service-connected low back strain with herniated disc and nerve root impingement is manifested by flare-ups that caused symptoms that more nearly approximate favorable ankylosis of the thoracolumbar spine. 

4. Prior to June 20, 2014, the service-connected left lower extremity sciatica was manifested by mild incomplete paralysis.
 
5. From April 12, 2017, the service-connected left lower extremity sciatica is manifested by moderately severe incomplete paralysis. 


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 20 percent from September 8, 2010 to June 19, 2014 for service-connected low back strain with herniated disc and nerve root impingement have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5242 (2017).

2. The criteria for a disability rating in excess of 40 percent from June 20, 2014 to April 11, 2017 for service-connected low back strain with herniated disc and nerve root impingement with left lower extremity radiculopathy have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5242-5243 (2017).

3. The criteria for an initial disability rating in excess of 10 percent prior to June 20, 2014 for service-connected left lower extremity sciatica have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for 40 percent from April 12, 2017 for service-connected low back strain with herniated disc and nerve root impingement have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5242 (2017).

5. The criteria for disability rating in excess of 20 percent for service-connected left lower extremity sciatica from April 12, 2017 have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings Generally

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2017). The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2017). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.

The schedular rating criteria also provides for rating by analogy based on similar functions, anatomical location, and symptomatology. See 38 C.F.R. § 4.20 (2017) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).

The rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

Pertinent to this case, in rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.  

Further, the General Rating Formula for Diseases and Injuries of the Spine requires that any neurological abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R 4.71a, DC 5235-5243, note 1 (2017).

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Low Back from September 8, 2010 to June 19, 2014

Through the appeal period of September 8, 2010 to June 19, 2014 the Veteran's low back disability was rated 20 percent under DC 5242, degenerative arthritis of the spine. 

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless rated under DC 5243 which is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a.

A 30 percent rating is warranted when forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. Id.

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. Id., Note (2); see 38 C.F.R. § 4.71a, Plate V. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003). The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 38 C.F.R. § 4.71a. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id. A 60 percent rating is warranted when there incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

The notes for rating intervertebral disc syndrome under this regulation state as follows: Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran underwent a VA examination in January 2011. The Veteran reported that she had low back pain for a few years and that in the past year it had gotten worse. During the physical examination, posture and gait were within normal limits. The examiner found no ankylosis. Range of motion of the thoracolumbar spine in forward flexion was 0 to 50 degrees; extension 0 to 0 degrees; left lateral flexion 0 to o degrees; let lateral rotation 0 to 20 degrees; right lateral flexion 0 to 0 degrees; and right lateral rotation 0 to 20 degrees. The Veteran had objective evidence of pain on active range of motion. The examiner noted that there was objective evidence of pain following repetitive motion, but there were not additional limitations after three repetitions of range of motion. 

During this stage of the appeal, the Veteran's VA treatment records note that the Veteran had back pain. VA treatment records note that the Veteran's back pain was aggravated when she picked up her two year old daughter. The Veteran underwent a MRI in October 2010. The report found no evidence of acute vertebral compression fracture or subluxation; the disc spaces were maintained; no evidence of abnormal disc or cord signal; and no evidence of spinal canal or intervertebral foraminal stenosis. 

The Board finds that for the pertinent time period, the manifestations of the Veteran's back strain with herniated disc and nerve root impingement closely approximate the criteria of the 20 percent rating. The Veteran had a forward flexion of 50 degrees and no evidence of ankylosis. The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent ratings, and no higher. In this regard, the Board observes that the Veteran complained of pain and functional impairment. While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The January 2011 examiner noted that the Veteran had pain upon repetitive testing, but the Veteran did not lose any further range of motion. Further, the Board takes note that the Veteran's back was aggravated when she picked up her child. However, there is no evidence that suggests that such aggravation limited her forward flexion to 30 degrees or ankylosis of the spine. Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

During this stage of the appeal there is no evidence the Veteran had intervertebral disc syndrome (IVDS). There was no evidence of prescribed bed rest by a physician during this period. As such, a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board notes further that the Rating Schedule instructs that orthopedic and neurologic manifestations of service-connected diseases and injuries of the spine are to be rated separately.  In this case, the only associated neurological symptomatology is the Veteran's left lower extremity sciatica, which is addressed below and which was rated separately for this part of the appeal period.  

In summary, the Board concludes, that from September 8, 2010 to June 19, 2014 the Veteran did not meet or nearly approximate the criteria for rating in excess of 20 percent for her low back disability because her forward flexion was 50 degrees and there was no evidence of ankylosis of the spine. As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application. See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
  
IV. Left Lower Extremity Sciatica Prior to June 20, 2014

Prior to June 20, 2014, the Veteran's left lower extremity sciatica was rated 10 percent under DC 8620, neuritis of the sciatic nerve.  

Diagnostic Code 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling. Complete neuritis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 38 C.F.R. § 4.124a.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

VA treatment records indicate that the Veteran had impingement of the nerve root sleeves. November 2010 VA treatment records note a history of sciatica. The treatment records indicate an assessment of a bulging disc with nerve impairment.  

The Veteran underwent a VA examination in January 2011. The examiner noted that the Veteran complained of numbness and radiation of sharp pain down the left leg. A sensory examination of the left lower extremity found no affected nerve with normal vibration, position sense, pain or pinprick, and light touch. The examiner found no dysesthesias. The examiner found normal knee jerk and ankle jerk tests. There was no evidence of muscle atrophy. 

Based on review of the evidence the Board finds the Veteran's signs and symptoms of sciatica were mild. The Veteran is noted to have complained of sharp pain that radiated down her left leg, but the January 2011 examiner found a normal nerve. As such, the Board finds that the more probative objective evidence in this case does not support a disability rating in excess of 10 percent for left lower extremity sciatica prior to June 20, 2014. The benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application. See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

V.  Low back Disability with Left Lower Extremity Radiculopathy June 20, 2014 to April 11, 2017

From June 20, 2014, the Veteran was rated low back strain with herniated disc and nerve root impingement with left lower extremity radiculopathy was rated 40 percent under DC 5243 intervertebral disc syndrome. The Board notes that as the Veteran was rated under DC 5243, the Veteran's left lower extremity sciatica was not rated separately from the orthopedic manifestations of her service-connected low back disability as such manifestations were considered to justify the overall higher 40 percent rating for intervertebral disc syndrome.   

The Veteran's VA treatment records indicate that the Veteran emailed her doctor and stated that her leg was painful all day long, sensitive to the touch, and the rubbing of her sheets created a burning sensation. The Veteran further stated it was tender to walk and her whole leg felt painfully numb. In August 2014 an MRI study of the Veteran's back found that there was a loss of signal intensity involving the L4/L5 disc consistent with dehydration or early degeneration. In January 2015, the Veteran's VA records note that the Veteran continued to have low back pain with prolonged standing or walking. The Veteran had increased muscle spasms in the lower back with some numbness in the left lower extremity. 

The Veteran's private treatment records from February 2014 to August 2014 note that the Veteran was treated for her back disability. In February 2014 and May 2014, the Veteran's private treatment records indicate that the Veteran had flexion of 45 degrees. The records also indicate that between June 2014 and August 2014 the Veteran had lumbar epidural steroid injections for anxiety and pain management. 

The Veteran underwent a VA back examination in November 2014. The Veteran reported that she had chronic back pain for more than ten years which became worse in the past two to three years. She stated the pain was constant. The Veteran did not perform a range of motion test because the movements exacerbated her back. The Veteran stated that flare-ups in her back did not allow her to get out of bed. She stated that she could not pick up her daughter, load a dishwasher, or hold a job due to her back. The examiner noted that pain significantly limited the Veteran's functional ability with repeated use over time. The examiner did not find ankylosis, guarding, or muscle spasm. The Veteran did not have muscle atrophy. The examiner reported that she could not take her socks off, and bend or extend, therefore the examiner did not perform a neurological examination. However, the examiner noted that the Veteran had radiculopathy, with moderate constant pain in the right and left lower extremity. The examiner found no evidence of intermittent pain, paresthesia or dysesthesias, or numbness. The examiner indicated that the severity of the radiculopathy of the left side as moderate. The examiner found that the Veteran had intervertebral disc syndrome which required bed rest prescribed by a physician in the past twelve months. The examiner noted the bed rest prescribed was between June 20, 2014 and August 1, 2014.

The Veteran is rated 40 percent under DC 5243 (IVDS). Evidence in the record indicates that the Veteran was prescribed bed rest for her intervertebral disc syndrome for about five and half weeks. Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating requires incapacitating episodes of at least six weeks. As the November 2014 VA examiner noted that the Veteran had five and half weeks of incapacitating episodes, which required prescribed bed rest, the Veteran is not entitled to 60 percent rating. 

Under the General Rating Formula for diseases and Injuries of the spine, a higher rating would require the Veteran's back disability to be limited to 30 degrees forward flexion or favorable ankylosis. The Veteran's private treatment records note that the Veteran had a forward flexion of 45 degrees and there is no evidence the Veteran had ankylosis during this time period. In addition, the evidence in the record does not suggest that flare ups or repetitive motion caused limited forward flexion beyond 30 degrees or ankylosis. 

Further, the Board notes that separating the Veteran's sciatica disability would provide a disability rating of 20 percent. Under DC 8520 (paralysis of the sciatic nerve) a 40 percent disability rating requires moderately severe incomplete paralysis of the sciatic nerve. The November 2014 VA examiner noted that the Veteran's radiculopathy of the left lower extremity was moderate. Moderate incomplete paralysis of the sciatic nerve provides a disability rating of 20 percent.

Thus, applying table 38 C.F.R. § 4.25 Table 1, combining the Veteran's disability ratings for her low back strain with herniated disc and nerve root impingement of 20 percent and sciatica of 20 percent, would not yield a disability rating in excess of 40 percent. 

In summary, the Board concludes, that from June 20, 2014 to April 11, 2017, the Veteran did not meet or nearly approximate the criteria for rating in excess of 40 percent for her low back disability with radiculopathy because she did not experience incapacitating episodes with a duration of 6 weeks or more. As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

VI. Low Back Disability from April 12, 2017

The Board notes the Veteran's sciatica and low back disorder have increased in severity. Therefore, as a higher possible rating is allowable if the Veteran's low back disorder and her sciatica are rated separately, the Board will rate these two disabilities accordingly. 

The Veteran's treatment records indicate that the Veteran continued to seek treatment for her low back disorder and her symptoms of her low back disorder did not improve.

The Veteran underwent a VA examination in April 2017. The Veteran reported that back condition had worsened. The Veteran stated her back pain was 7 to 8 out of 10 and she had radiation to the left big toe. The Veteran reported flare-ups in her back caused severe pain which caused her to be unable to move until the pain went away. The Veteran reported that the functional impairment during a flare-up caused decreased range of motion and immobility. The examiner conducted a range of motion tests that yielded: forward flexion of 0 to 45 degrees; extension 0 to  degrees; right lateral flexion 0 to 15 degrees; left lateral flexion 0 to 15 degrees; right lateral rotation 0 to 30 degrees; and left lateral rotation 0 to 30 degrees. The examiner noted that pain caused functional loss. The examiner was unable to perform repetitive motion testing because it would cause a flare-up and it was not medically appropriate and unsafe given the severity of the Veteran's condition. The examiner found there was objective evidence of pain when the back was used in non-weight bearing. The examiner found that passive range of motion testing was the same as active range of motion testing. The examiner noted that pain limited functional ability during a flare-up, but the examiner was unable to describe in terms of range of motion because the examination was not conducted during a flare-up. The examiner noted that the Veteran had guarding or muscle spasm which resulted in abnormal gait or abnormal spine contour. The examiner found that Veteran's guarding and muscle spasms were caused by IVDS and radiculopathy flares. The examiner noted additional contributing factors to the Veteran's disability were inference with sitting, interference with standing, and disturbance of locomotion. The examiner noted that the Veteran did not have ankylosis of the spine. The examiner noted that other than radiculopathy, the Veteran did not have any other neurological abnormalities. 

The Veteran testified in a Board hearing in October 2017. The Veteran stated that she was in constant pain from her back. The Veteran stated that she would become incapacitated because of her back. The Veteran also testified that she had flare-ups that caused her not be able to get out of bed. The Veteran stated she did not have any neurological issues other than her left leg sciatica.  

As noted above, a rating in excess of 20 percent for a low back disorder other than IVDS requires the Veteran either have favorable ankylosis or the forward flexion be limited to 30 degrees. The April 2017 examiner found no evidence of ankylosis and that the Veteran had a forward flexion of 45 degrees. 

The Board has considered the special considerations applicable to rating disabilities under Correia and DeLuca as well as guidance set forth therein with respect to some of the relevant regulations in this case. The guidance in these cases is meant to ensure that Veterans are compensated at the actual levels of disability that their conditions manifest during active phases of their conditions after repeated use, during flare ups, on weight bearing or non-weight bearing conditions, or other circumstances. Correia, 28 Vet. App. 158; DeLuca, 8 Vet. App. 202. In the April 2017 VA examination, the Veteran reported flare-ups that caused an inability to move. Further, the Veteran testified that during a flare-up she is unable to get out of bed. While the VA examiner in the April 2017 VA examination did not provide an opinion as to whether the Veteran had ankylosis during a flare-up, the Board finds that the VA examiner did not evaluate the Veteran's statements that she was unable to move during a flare-up. Notably, the examiner did find that the examination was medically consistent with the Veteran's statements describing functional loss during periods of a flare-up. Thus, the Board finds that those considerations do warrant an increase in the Veteran's compensation. The Veteran stated she could not move during a flare-up, which the Board finds that along with the evidence that it would have been too dangerous to impose repetitive range of motion testing on the Veteran's low back, overall more nearly approximates favorable ankylosis of the thoracolumbar spine during a flare-up. Therefore, the Veteran is entitled to a disability rating of 40 percent for her low back strain with herniated disc and nerve root impingement.

A 50 percent rating for the Veteran's low back disability is not warranted. A 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine. There is no evidence in the record that the Veteran had unfavorable ankylosis during repetitive use or during a flare-up. 
 
The Board notes that Veteran also had a diagnosis of IVDS. However, the April 2017 examiner indicated that the Veteran did not have any incapacitating episodes in the past twelve months. Thus, a 60 percent rating under DC 5243, which would require incapacitating episodes with a total duration of 6 weeks or greater, is not warranted.

Affording the Veteran the benefit of doubt, the Board finds that the 40 percent rating under DC 5242 is warranted based upon the findings as outlined above. Therefore, a 40 percent compensable rating is warranted from April 12, 2017, the date the evidence demonstrated an increase in severity for the Veteran's low back strain with herniated disc and nerve root impingement. The claim for an increased rating is granted to that extent.

VII. Left Lower Extremity Sciatica from to April 12, 2017

Because the Board finds that the Veteran's orthopedic manifestations of the Veteran's low back disability warrants a separate 40 percent rating, the Board must also consider whether a separate rating for neurologic manifestations is warranted from April 12, 2017. The Veteran's treatment records indicate that the Veteran continued to seek treatment for her radiculopathy and her symptoms of her radiculopathy did not improve.

The Veteran underwent a VA examination in April 2017. The examiner tested the Veteran's deep tendon reflexes and found the Veteran's left knee was hyperactive without clonus. The examiner found the Veteran had a normal light touch test. The Veteran had a positive straight leg test for the left leg. The examiner found that the Veteran had radiculopathy in the left leg. The Veteran reported shooting neuropathic pain to the left toe. The examiner found the Veteran's lower left extremity demonstrated moderate constant pain; severe intermittent pain; severe paresthesia and/or dysesthesias; and severe numbness. The examiner noted that the Veteran's radiculopathy for the left lower extremity was severe. The examiner found that the Veteran had no evidence of muscle atrophy. 

The Veteran testified in an October 2017 Board hearing. The Veteran testified that her left leg no longer was just numb but it hurt. The Veteran stated that her left leg is constantly in pain. The Veteran stated that her left leg occasionally gave out due to her sciatica. 

Based on the evidence the Board finds that a disability rating of 40 percent for the Veteran's left lower extremity sciatica is warranted. Under DC 8520 a moderately severe incomplete paralysis of the sciatic nerve is rated at 40 percent. The April 2017 VA examiner found that the Veteran's radiculopathy in the left lower extremity was severe. Further, the examiner found severe intermittent pain; severe paresthesia and/or dysesthesias; and severe numbness in the Veteran's left lower extremity. Thus, the Board finds that the Veteran's incomplete paralysis of the sciatic nerve is best described as moderately severe. 

The Board finds that a 60 percent rating is not warranted. Under DC 8520 severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. The April 2017 VA examiner found no evidence of muscular atrophy. There is no other evidence in the record that notes muscular atrophy. Therefore, a 60 percent rating for the Veteran's left lower extremity sciatica is not warranted. 

Affording the Veteran the benefit of doubt, the Board finds that the 40 percent rating under DC 8520 is warranted based upon the findings as outlined above. Therefore, a 40 percent rating is warranted from April 12, 2017, the date the evidence demonstrated an increase in severity for the Veteran's lower left extremity sciatica. The claim for an increased rating is granted to that extent.


ORDER

A disability rating in excess of 20 percent for low back strain with herniated disc and nerve root impingement from September 8, 2010 to June 19, 2014 is denied.

An initial disability rating in excess of 10 percent for left lower extremity sciatica associated with low back strain with herniated disc and nerve root impingement prior to June 20, 2014 is denied.

A disability rating in excess of 40 percent for low back strain with herniated disc and nerve root impingement with left lower extremity radiculopathy from June 20, 2014 to April 11, 2017 is denied.

A disability rating of 40 percent from April 12, 2017 for service-connected low back strain with herniated disc and nerve root impingement (orthopedic manifestations) is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of 40 percent from April 12, 2017 for service connected left lower extremity sciatica associated with low back strain with herniated disc and nerve root impingement (neurologic manifestations) is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran stated in the October 2017 Board hearing that she was unemployed due to her back and sciatica disabilities. The Board treats this statement as an inferred claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Upon remand, the RO should provide the Veteran with a TDIU application form (VA 21-8940) and allow the Veteran to provide evidence of his unemployability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran fill out a current formal TDIU application form (VA Form 21-8940).

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


